DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan et al. (US 2008/0175957 A1) in view of Wu et al. (CN 101779723 B) and Meyers et al. (US 4,505,936). Chitosan NPL is relied on as evidence.
Citations to Wu et al. are taken from the translation provided with the Non-Final Rejection mailed 2/12/2020.
The term “and/or” is interpreted to mean that a choice can be made between the terms “and” and “or”. For the sake of examination, the term “or” is chosen.
Regarding claim 1, Horgan et al. teaches a composition comprising a sensitive ingredient, where the sensitive ingredient is within a protective coating comprising a chitosan matrix (abstract), where the chitosan matrix protects the activity of the sensitive ingredients in the presence of heat, water and/or oxygen (paragraphs 3 and 7), where the sensitive ingredients can include water-soluble vitamins such as vitamins B and C (paragraphs 47 and 50) in an amount of 0.01 to 90% by weight of the composition (paragraph 51), a first protective coating comprising 0.01 to 95% by weight of the composition (paragraph 61) and a second protective coating comprising 0.01 to 95% by weight of the composition (paragraph 65), and specifically teaches the chitosan can be present in an amount of at least 5% by weight (paragraph 144; paragraph 145 table). 
It is noted that applicant’s specification states that “chitin” can include “any chitin derivative” and “any type of polysaccharide derivative comprising N-acetyl-glucosamine units and D-glucosamine units” (page 2 lines 5-7). Chitosan NPL shows that chitosan is a copolymer of these two units (page 2 second paragraph), and is therefore construed to read on the term “chitin” as defined by Applicant’s specification.
Regarding the claimed values of chitin and water soluble vitamins, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to use the claimed amounts since there is no evidence of record with respect to criticality or unexpected results, and since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of composition being formed, desired nutritional value (e.g. bioavailability), and desired degree of protection (paragraphs 23, 25, 31, 36 and 59).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is similarly applied to the following rejections.
Horgan et al. does not teach the chitin results from introduction of an insect, crustacean and/or squid into the composition prior to heat treatment.
Meyers et al. teaches a method for producing from waste of exoskeletal crustacean shells and tissue, demineralized meals useful for dietary formulations, feed supplements, or foods (column 2 lines 58-64). Crawfish shell recovered from processing crawfish waste is converted by conventional means to chitin and chitosan (column 4 lines 11-13 and 37-39) and therefore the processed shell is construed to be a type of “meal”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add chitosan to the composition of Horgan et al. by introducing a crustacean meal since the prior art acknowledges that chitin and chitosan can be prepared from crustacean waste products or meal, in order to provide an abundant and/or cheap source of chitosan, and a matter of manufacturing preference for said particular source of chitin or chitosan.
Horgan et al. does not teach the composition is heat treated at a temperature greater than or equal to 90oC.
 Wu et al. teaches process for treating a composition comprising shrimp shell meal, which would naturally contain chitin as evidenced by Chitosan NPL (pages 1-2 “introduction”) and water soluble vitamins such as vitamin groups B and C, where the product is cooked in an extruder at a temperature of 135oC and a pressure of 3 MPa to ensure sterilization, complete cooking, destruction of anti-nutritional factors, starch gelatinization, and protein denaturation, leading to increased feed digestion rate, increased feed energy, and improved feed stability (paragraphs 6 and 8-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to heat treat the composition at the claimed temperature range since heat treating food by extrusion is commonly practiced in the art for production of foods as taught by Horgan et al. (paragraph 5), where Wu et al. teaches heat treatment by extrusion allows for sterilization, complete cooking, etc. as stated above, and therefore in order to similarly produce the food product by a known method having known advantages, since Horgan et al. also teaches the protective coating limits the loss of activity of the sensitive ingredient during processing, particularly extrusion (paragraph 59), and since the claimed temperature values would have been used during the course of normal experimentation and optimization procedures due to factors such as sterilization/storage stability, degree of cooking, destruction of anti-nutritional factors, starch gelatinization, protein denaturation, desired rate and degree of drying, and type of food product.
Regarding claims 2-3, Horgan et al. teaches at least 0.05% by weight group B and C vitamins, where vitamin can also be folic acid (vitamin B9) (paragraphs 50-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to include the claimed amounts of vitamins for the same reasons stated for claim 1, particularly to provide a product having a desired nutritional profile for a desired application (e.g. type, size, dietary need of an animal to be fed).
Regarding claim 4, Horgan et al. teaches at least 5% chitosan by weight (paragraph 145), and further teaches the amount of chitosan can be adjusted as needed (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to include the claimed amounts of vitamins for the same reasons stated for claim 1, particularly to provide a desired degree of protection for the sensitive ingredients.
Regarding claims 5-6, the combination applied to claim 1 teaches heat treating at a temperature greater than 100oC, and Wu et al. further teaches heat treating under pressure (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to use the claimed temperature and heat treat under pressure for the same reasons stated for claim 1, particularly since extrusion of food at elevated temperature and pressure is known in the art as taught by Horgan et al. (paragraph 5), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired sterilization effect and storage stability.
Regarding claim 7, the limitation “granulation step” interpreted in light of the specification to be a process of assembling particles (column 7 lines 4-5), including pellets (page 1 lines 4-5). 
Horgan et al. teaches the food can be formed into various forms, such as kibbles (paragraphs 34 and 108), which are understood in the art to have a granular pellet-like structure.
Wu et al. teaches the extrusion process, which includes the heat treatment, produces pellets (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. such that the heat treatment comprises a granulation step since doing so is known in the art, to provide a desired shape and structure for a particular type of food (e.g. kibbles), in order to combine discrete processes (heat treatment and granulation) into a single step to reduce processing time, to combine prior art elements according to known methods to yield predictable results in heat treating and forming a composition into granules KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976), and for the same advantages recited in the combination applied to claim 1.
Regarding claim 8, the limitation “extrusion step” is given its broadest reasonable interpretation consistent with the specification to be a process that uses an extruder (page 7 lines 24-25). 
Horgan et al. teaches extrusion (paragraph 108) and Wu et al. teaches the heat treatment occurs during extrusion (paragraph 9) as stated for claim 7 above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. such that the heat treatment comprises an extrusion step since heating during extrusion is commonly practiced and known in the art, to provide a desired shape and structure for a particular type of food (e.g. kibbles), in order to combine discrete processes (heat treatment and granulation) into a single step to reduce processing time, to combine prior art elements according to known methods to yield predictable results heat treating and forming a composition into granules, and for the same advantages recited in the combination applied to claim 1.

Response to Amendment
The Declaration of Benjamin Armenjon Ph.D. under 37 CFR 1.132 filed 8/15/2022 is insufficient to overcome the rejection of claim 1-8 based upon 35 USC 103 as set forth in the last Office action because: 
The declaration states starting at item 7 that chitosan is not present in crustacean, insect or squid meal since said meals contain a deacetylation rate close to 1%, whereas chitosan requires at least 50% deacetylation.
This is not persuasive since Applicant’s specification defines the term “chitin” to include any derivative of chitin, i.e. any type of polysaccharide derivative comprising N-acetyl-glucosamine units and D-glucosamine units (page 2 lines 1-4). See also response to arguments section below regarding Applicant as their own lexicographer.
Additionally, while the specification provides an example of how the respective meal is made (page 2 lines 20-25 and relevant sections), the specification does not define the term “meal” nor does it require these steps to be followed. Terms such as “particularly” and “comprising” (page 2 lines 20-21) indicate that the disclosed process is simply a preferred example, and is directed to open-ended language (i.e. comprising).
Based on these findings, it is 1) clear that the term “chitin” is defined by the specification to include any chitin derivative, which includes chitosan, and 2) the disclosed process for making the “chitin” containing meal does not exclude steps such as deacetylating crustacean shells prior to addition into the product.
Thus, the prior art combination applied to claims 1-8 reads on the claimed process as Horgan et al. teaches a heat protecting coating comprising a chitosan matrix (paragraphs 3 and 7) to preserve sensitive substances such as water-soluble vitamins B and C (paragraphs 47 and 50), and Meyers et al. teaches crawfish shell recovered from processing crawfish waste can be converted to chitosan (column 4 lines 11-13 and 37-39) and added to foods (column 2 lines 58-64).

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-10 that crustacean meal cannot contain chitosan, and therefore the prior art combination would not contain chitin. Applicant points to the Armenjon Declaration to show that chitosan is not naturally occurring in crustacean shells and that it is formed by deacetylation of chitin.
As stated in the section above, Applicant’s specification clearly defines “chitin” to include any type of chitin derivative comprising copolymers of the respective glucosamine units. MPEP 2111.01 IV.A. states the following.
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999).

Examiner acknowledges Applicant’s statement that the term “chitosan” is understood in the art to mean chitin with at least 50% deacetylation, and not naturally occurring. However, the issue at hand is that Applicant has clearly set forth a definition of the term “chitin” that is different from the ordinary and customary meaning above. Since this explicit definition controls interpretation of the term, and since the term “chitin” is now defined to include any derivative having the stated glucosamine units, the term “chitin” is interpreted to include “chitosan”. Thus, a piece of prior art showing chitosan, and not chitin, would still read on the claimed process.
Regarding the argument that the claimed meal cannot include chitosan, Applicant appears to define the term [insect] “meal” as “a powder prepared from insects” (page 2 line 20). While the specification does describe a process by which the meal is obtained, i.e. page 2 lines 20+, there is no indication that the “meal” is defined to be made by this process. Therefore, the process detailed in the specification is construed to be merely an example of how to make the meal and hence the term is interpreted as its ordinary and customary meaning as stated below.
Meyers et al. teaches grinding crawfish waste, including shells, in an attrition mill (column 4 lines 11-15). The ground shell is separated from the soft tissue and recovered from the attrition mill to be converted into chitin and chitosan (column 4 lines 25-30 and 37-39). Meal Definition NPL (relied on as evidence) shows that the only requirement for a substance to be considered a “meal” is that the substance is formed into a powder.
In view of these findings, the prior art suggests that a “crustacean meal” encompasses any ground material from a crustacean shell source, where the material comprises chitin which may or may not be converted to chitosan. Thus, the chitosan obtained from conversion of the ground crustacean shell reads on the limitation “wherein the chitin [as interpreted above] results from the introduction of…crustacean meal”.
Examiner notes that while Applicant’s specification does include an example process of making the meal which differs from that of the prior art, said process is not currently claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on pages 11 and 13-14 that Horgan teaches a chitosan alginate matrix, and therefore does not teach chitin from said meal sources.
This is not persuasive for the same reasons stated above. The chitosan alginate still reads on the claimed term “chitin” since Applicant has defined the term to include chitosan. Contrarily, the incorporated “crustacean meal” is not required to be formed by the process disclosed in the specification as there is no indication that said process was anything other than an example or preferred embodiment. The prior art suggests that said “meal” can simply be a ground crustacean shell material, which may also be converted to chitosan.
Applicant argues on page 11 that one of ordinary skill in the art would not have deduced from Wu that chitin from introduction of meal would help protect water-soluble vitamins during heat treatment. This is not persuasive since Wu is not relied on to teach said features. The combination of Horgan with Meyers already teaches these features as stated above.
In response to the argument that the claimed invention produces the unexpected result that chitin protects water-soluble vitamins from a heat treatment, Applicant has not successfully shown evidence that the inclusion of chitin from the claimed meal sources actually yields unexpected results. MPEP 716.02(b) states the following.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

In this regard, example 2 (pages 17-18) appears to be the closest data available with respect to preservation of vitamins. However, the data suggests that the only factor in said preservation is increased chitin content by adding insect meal (page 18 lines 9-15). Horgan teaches the chitosan can be present the amount claimed (paragraph 144 and 145 table). Additionally, every composition (including the control) includes some amount of krill and squid meal (page 14 table). One skilled in the art would expect said meals to also include chitin. This further confounds the evidence as it is unclear if Applicant’s allegation of unexpected results is associated with only the insect meal, or if the allegation does in fact extend to encompass crustacean and squid meals as claimed.
Furthermore, the Horgan acknowledges chitin and chitosan as substances which can provide thermal protection. Since the combination further teaches that “chitin” and vitamins can be combined in a feed and subsequently heat treated while preserving said vitamins, and one skilled in the art would reasonably expect increasing “chitin” content to similarly increase the amount available to form the chitosan alginate matrix (up to a certain degree), Applicant's allegation of unexpected results is not persuasive.
Applicant’s argument against the dependent claims are not persuasive for the reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                            /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792